DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the Specification filed on 12/21/2020, page 1, paragraph [0001], there is missing a new U.S. Patent No. 10,907,288.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-8, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EBROM et al [US 2016/0218884]
Claim 1.   A method of providing a status of at least one consumable in a household
appliance (the washing machine, see Figs. 64-66) having a controller (the microprocessor controller 68 to controlling cycles of operating the washer, see Figs. 11, 64, para [0016, 0215]) with a user interface providing data communication between the controller and user, the method comprising: with a luminary communication interface separate from the user interface, emitting a a unique combination of colored light motion and light intensity patterns for the at least one consumable to uniquely illustrate the status of the at least one consumable (the user interface in communication with a source of information about a consumable, e.g. a consumable holder, performance tag, 

Claim 2.   The method of claim 1 wherein the at least one consumable comprises multiple consumables (the consumables 24, see para [0324]) and a unique combination of colored light motion and light intensity is emitted for each of the multiple consumables (the controllers 68 control to display detergent amount/levels used during operation cycles in usage color patterns, see Figs. 2-5, para [0314, 0323, 0337]).

Claim 3.   The method of claim 1 wherein the emitting is circumferential (the light rings, see para [0219, 0444]) about at least a portion of the at least one consumable.

Claim 4.   The method of claim 1 wherein the emitting is through a non-opaque cover


Claim 5.   The method of claim 4 wherein the cover overlies the luminary communication interface (the indicator for communicating with a user’s attentions, see para [0642])

Claim 6.   The method of claim 1 wherein the emitting is in an annulus (the emitting light rings, see para [0219, 0444]).

Claim 7.   The method of claim 1 wherein the emitting further illustrates a status of a cycle of operation (see para [0612]).

Claim 8.   The method of claim 1 wherein the household appliance further comprises a
cabinet defining a treating chamber (the consumable holder/box 16 or B16, see Figs. 34, 45, para [0313, 0319]).

Claim 12.   A method of providing a status of at least one consumable in a household
appliance comprising a cabinet defining a treating chamber, a dock having a port positioned in the cabinet (the consumable holder A314 can be a box or cartridge having memory to be attached to a port driver 1072 of the appliance as a washing machine, see Figs. 30, 47, para [0298, 0580, 0599]), a controller programmed with a cycle of 

Claim 13.   The method of claim 12 wherein the at least one consumable comprises multiple consumables and a unique combination of colored light motion and light intensity is emitted for each of the multiple consumables (as cited in respect to claim 2 above).

Claim 14.   The method of claim 12 wherein the emitting is circumferential about at least a portion of the at least one consumable (as cited in respect to claim 3 above).

Claim 15.   The method of claim 12 wherein the emitting is through a non-opaque cover
overlying the at least one consumable (as cited in respect to claim 4 above).

Claim 16.  The method of claim 15 wherein the cover overlies the luminary communication interface (as cited in respect to claim 5 above).

Claim 17.   The method of claim 16 wherein the emitting is in an annulus (as cited in respect to claim 6 above).



Claim 19.   The method of claim 12 wherein the port is annular (the emitting light rings, see para [0219, 0444]).

Claim 20.   The method of claim 12 wherein the luminary communication interface is ring shaped (the emitting light ring indicator for communicating with a user’s attentions, see para [0219, 0444, 0642])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over EBROM et al [US 2016/0218884] in view of Kubota et al [US 2016/0010165] 
Claim 9.  The method of claim 8 further comprising a dock having an annular port in the
cabinet.  However, EBROM et al discloses the consumable holder 16 comprises a device that holds or contains a consumable B24. Typically the consumable 24 is contained by a receptacle of some sort, such as a container, a dispenser, a cartridge, a 
Kubota et al suggests that the cloth washing machine 1 comprising an annular antimicrobial agent 162 is enclosed in the cassette case 156. The antimicrobial agent 162 has the same composition as the aforesaid agent 137. The antimicrobial agent 162 has a central hole 163 which is loosely fitted with the large protrusion 159. The backside of the antimicrobial agent 162 is placed on the small protrusions 156. The outer circumferential face of the antimicrobial agent 162 is spaced from the inner circumferential face of the cassette case 156. Thus, the antimicrobial agent 162 is attached via the cassette case 156 and the vessel 153 to the vessel mount 151 (see Figs. 1, 16, para [0091]).  Therefore, it would have been obvious to one skill in the art before the effect of the invention file date to implement the agent/detergent in a circumferential case attaching to the circular vessel mount of Kubota et al to the port of detergent cartridge or holder of EBROM et al for easily inserting and retrieving of the detergent case of refill or replacing by a user.

Claim 10.   The method of claim 9 wherein the luminary communication interface is ring
Shaped (as the combination between EBROM et al and Kubota et al in respect to claim 9 above, wherein the emitting light rings, see para [0219, 0444]).

Claim 11.   The method of claim 10 further comprising circumscribing the annular port with the ring shaped luminary communication interface ((as the combination between EBROM et al and Kubota et al in respect to claim 9 above, wherein the emitting light rings for communicating with a user’s attentions, see para [0219, 0444, 0642]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohta et al discloses the washing machine in which a plurality of display image parts are disposed and displayed, on the basis of a display/arrangement structure, on the display surface of a display unit in which a transparent pressure-type touch panel is mounted, so as to form a display/operation unit which enables display and operation/instruction by depression.	[US 2002/0116958]
Alexander et al disclose the method and a cycle of operation for wetting laundry in a laundry treating appliance having a rotatable treating chamber in which laundry is received for treatment according to an automatic cycle of operation comprises rotating the treating chamber to a satellizing speed to form an annulus of laundry within the treating chamber prior to wetting the laundry, spraying liauid onto the annulus while the treating chamber is being rotated at a first satellizing speed, after the formation of the annulus, redistributing the laundry, after the redistributing, rotating the treating chamber to a second satellizing speed to form an annulus of laundry, and, while the treating 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/17/2021